Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sorbo et al (US-2017/0368022) in view of Ko (US-2020/0086229). 

Referring to claims 1-5, 9, 11, 14, 17-19. Sorbo et al. (herein “Sorbo”) discloses a “Liquid Carbon Dioxide Botanical Extraction System”. See Figs. 1-10 and respective portions of the specification. Sorbo further discloses a method of cryogenic separation of plant material, the method comprising: providing a cryogenic fluid within a vessel (12); placing a container/basket (18) into the cryogenic fluid (carbon dioxide) in the vessel; placing plant material into the container; agitating the plant material within the container and the vessel to separate plant particulates solidified by the cryogenic fluid from the remainder of the plant material (See at least Sect. 0019). Sorbo further discloses wherein the container is a basket and the basket includes a mesh material (42) (See at least Sect. 

Referring to claims 6-7, 15-16. Sorbo discloses the system as described above. Sorbo as detailed above discloses wherein the plant material is agitated. Sorbo doesn’t disclose wherein the agitator comprises a shaft and at least one paddle at the end of the shaft, wherein the paddle can be spinned within the container. It should be noted that it would have been obvious matter of design choice to make the agitator comprise a paddle with a shaft, that is capable of spinning within the container, since applicant has 

Referring to claim 8. Sorbo in view of Ko discloses the combination as described above. Sorbo doesn’t disclose wherein the cryogenic fluid comprises a liquid nitrogen. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the invention of Sorbo wherein the cryogenic fluid consisted of liquid nitrogen so that the temperature could reach or below -150 degrees to aid in the separation of the plant material. 

Referring to claims 10, 20. Sorbo discloses the system as described above. Sorbo doesn’t disclose wherein the bottom portion of the vessel includes a tapered stem area. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the system of Sorbo wherein the bottom portion of the vessel includes a tapered stem area as a way of achieving more control of the flow within the vessel and make it easier to drain the fluid from the vessel. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sorbo et al (US-2017/0368022) in view of Ko (US-2020/0086229) and in further view of Backes (US-2021/0069271).

Referring to claim 13. Sorbo in view of Ko disclose the combination as described above. Sorbo doesn’t disclose pulverizing plant material prior to the placement in the vessel or freezing the plant material prior placement in the vessel. Backes discloses “Optimizing Volatile Entourages In Dry Flowering Plant Mixtures”. Backes further discloses chopping/pulverizing plant material, drying plant material, and freezing plant material. It would have been obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention. The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known steps with no change in their respective functions. Moreover, these steps are  known functions that are a predictable variation that would yield predictable results, and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the prior art. 

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653